Case 6:20-cv-00927-ADA Document 17-1 Filed 03/10/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
WSOU Investments, LLC
vs. Case No.; 6:20-cv-00927-ADA
NEC Corporation
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Maxwell A. Fox , counsel for

NEC Corporation , and the Court, having reviewed the motion, enters

 

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Maxwell A. Fox may appear on behalf of NEC Corporation

 

 

in the above case.

IT IS FURTHER ORDERED that Maxwell A. Fox , if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)}(2).

SIGNED this the day of March , 20

 

UNITED STATES DISTRICT JUDGE
